STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                 FILED
                                                                                  April 23, 2013

                                                                             RORY L. PERRY II, CLERK

DON R. WILLIAMS,                                                           SUPREME COURT OF APPEALS

                                                                               OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-0831	 (BOR Appeal No. 2045183)
                   (Claim No. 2006057296)

KELLY PAVING, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Don R. Williams, by John Skaggs, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Kelly Paving, Inc., by Alyssa Sloan, its
attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 21, 2011, in
which the Board affirmed a September 21, 2010, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s December 10,
2009, decision denying Mr. Williams’s request to reopen the claim for additional medical
treatment. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        On September 15, 2006, Mr. Williams injured his neck, and the claim was held
compensable. On September 25, 2007, the claim was closed on an administrative basis because
six months had elapsed since the time of last treatment. On September 24, 2009, Mr. Williams
filed a request to reopen the claim and requested authorization for office visits with his treating
physician, physical therapy, and medication.


                                                1
         In its Order affirming the December 10, 2009, claims administrator’s decision, the Office
of Judges held that the evidence of record fails to demonstrate that Mr. Williams’s request to
reopen the claim for additional treatment should be authorized. Mr. Williams disputes this
finding and asserts that the evidence of record demonstrates that he requires additional treatment
in relation to the September 15, 2006, injury.

        The Office of Judges found that the only medical evidence of record that pertains to Mr.
Williams’s request for additional treatment is his reopening application. The Office of Judges
noted that the reopening application lists a diagnosis of cervical sprain and states that Mr.
Williams has been experiencing recurring neck pain for two months, but then states that Mr.
Williams cannot recall sustaining a new injury or a reinjury. The Office of Judges found that
despite the fact that the reopening application stated that clinical notes would follow that further
describe Mr. Williams’s condition, no further medical evidence was submitted after the date of
the reopening application. The Office of Judges further found that there is no evidence of record
indicating that Mr. Williams received any treatment during the interval between the closure of
the claim and his application for reopening, which was filed approximately two years later.
Finally, the Office of Judges found that the evidence of record does not support the conclusion
that Mr. Williams’s current neck problems are related to the September 15, 2006, compensable
injury. The Board of Review reached the same reasoned conclusions in its decision of April 21,
2011. We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                         Affirmed.

ISSUED: April 23, 2013


CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 2